209 F.3d 965 (7th Cir. 2000)
UNITED STATES OF AMERICA,    Plaintiff-Appellee,v.Tommie DORSEY,    Defendant-Appellant.
No. 98-3163
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 7, 2000Decided April 12, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 95 CR 285--George M. Marovich, Judge.
Before KANNE, ROVNER, and EVANS, Circuit Judges.
ROVNER, Circuit Judge.


1
In 1994, Tommie Dorsey  was a 44-year-old married man with children, who  had managed an auto repair shop for the last  seven years, owned a split-level house in a  middle class neighborhood, and had no history of  crime. For some reason, at that point in his life  he decided to participate in a criminal endeavor  that ultimately resulted in his guilty plea on  four counts involving robbery and attempted  burglary. His participation began when he had the  misfortune to answer the phone one day at Precision Tune, the auto repair shop that he  managed. The caller was Lisa Calloway Tate, and  she was calling to speak with another person at  the store. The record does not indicate whether  that other person was unavailable at the time,  but for some reason his phone conversation with  Tate lasted longer than one would expect under  the circumstances, because his contact with her  did not end there. He apparently spoke with her  a number of times after that, and she eventually  revealed to him that she was seeking to obtain  stolen computers from Chicago to sell in her  unlawful computer equipment distribution  operation in California. As strange as it seems  that she would reveal that to a person whom she  had met only fortuitously by phone, it is perhaps  even more unbelievable that Dorsey then agreed to  help her obtain stolen computers.


2
According to his plea agreement, Dorsey  recruited others to help accomplish that goal,  and they discussed robbing warehouses where  computers were stored. Dorsey agreed to  contribute money towards the first robbery, and  supplied his accomplices with $2500. He knew that  the money would be used to buy guns and equipment  for the robbery, but did not know any other  details of the robbery. His accomplices planned  the first robbery, and decided to rob a UPS  truck. They hijacked a UPS truck, bound the  driver with duct tape and put him in the trailer,  and drove the truck to the far south side of  Chicago. There, they disengaged the trailer,  moved the driver to the passenger side of the  tractor, and drove to Summit, Illinois, where  they released him. He was able to escape his  bindings and contact the police. The police then  staked out the trailer, and arrested one of the  offenders, Edwin Evans, when he came back to  unload the computers from it. With information  obtained from Evans, they arrested two other  people, Wardella Reese and Tony Scott, for the  incident.


3
Scott decided to cooperate with the FBI, and  through that contact the agents became aware of  a second robbery that Tate was planning with  Dorsey, involving a warehouse in which millions  of dollars worth of computers were stored. Dorsey  had recruited a number of people to carry out the  plan, including an employee of the company  operating the warehouse. According to the plan,  the participants would enter the warehouse, "take  out" the guard, and then use a forklift to load  a tractor-trailer with a number of skids of  laptop computers. They were equipped with ski  masks and with two black-jacks and duct tape for  subduing the guard. On the evening of May 3,  1995, the would-be robbers set out to accomplish  the robbery, but returned without success because  they were unable to find the warehouse.  Undaunted, they returned the next evening, but  were foiled by a locked door. They then drove  around for a while, and returned for another  attempt. At that point, the FBI, which was aware  of the scheme and was waiting for them,  approached the van to arrest them. All of the  participants attempted to flee, but all except  Harry Banks were apprehended and arrested  immediately. Banks was subsequently arrested, as  was Dorsey.


4
Dorsey expressed contrition and acceptance of  responsibility almost immediately, and assisted  law enforcement in the investigation and  apprehension of the participants in the scheme.  He was charged with four counts arising from the  two robberies. At sentencing, the court applied  the guideline based upon the most serious count,  which involved the UPS truck hijacking and  robbery. His sentence was cut in half as a result  of his cooperation with law enforcement, and  ultimately he was sentenced to 43 months  imprisonment and two years supervised release for  his part in the offenses. On appeal, he  challenges two sentence enhancements that were  applied to him under the guidelines, and argues  that his attorney was ineffective for failing to  properly challenge those enhancements at  sentencing.


5
Dorsey argues that the court erred in applying  a five-point increase in the offense level under  sec. 2B3.1(b)(2)(C) because a firearm was  brandished, displayed or possessed in the UPS  robbery, and in imposing a two-point increase  under sec. 2B3.1(b)(4)(B) because a person was  physically restrained to facilitate commission of  the UPS robbery. See 1994 Guidelines sec.  2B3.1(b)(2)(C) & (4)(B). The gist of his argument  appears to be that he was not involved in the UPS  robbery, and was purposefully kept ignorant of it  by the other offenders. Therefore, he contends  that he should not be held accountable for the  behavior of participants in that robbery.


6
Section 1B1.3(a) of the 1994 Guidelines  clarifies the type of conduct that is relevant to  determine Dorsey's offense level under Chapter  Two. That section provides that a court may  consider


7
(1)(A)  all acts and omissions committed, aided,  abetted, counseled, commanded, induced, procured,  or willfully caused by the defendant; and


8
(B)  in the case of jointly undertaken criminal  activity (a criminal plan, scheme, endeavor, or  enterprise undertaken by the defendant in concert  with others, whether or not charged as a  conspiracy), all reasonably foreseeable acts and  omissions of others in furtherance of the jointly  undertaken criminal activity, that occurred  during the commission of the offense of  conviction, in preparation for that offense, or  in the course of attempting to avoid detection or  responsibility for that offense;


9
Dorsey was convicted of aiding and abetting the  UPS robbery. That alone, however, is not  dispositive of whether the increases for firearm  possession and physical restraint of a person are  appropriate. As Application Note 1 makes clear,  "the principles and limits of sentencing  accountability are not the same as the principles  and limits of criminal accountability." The focus  under sec. 1B1.3(a)(1) is on the specific acts or  omissions that affect the guideline range, not on  whether the defendant is criminally liable for  the offense as a whole. See sec. 1B1.3  Application Note 1. Therefore, the proper focus  is not whether Dorsey aided and abetted in the  UPS robbery as a whole, but whether the firearm  possession and physical restraint were within the  scope of the criminal activity that he jointly  undertook, see United States v. Swiney, 203 F.3d 397, 402 (6th Cir. Feb. 14, 2000) (proper focus  is on the scope of the specific conduct and  objectives embraced by the defendant's agreement,  not the scope of the offense as a whole), or  whether those acts were a reasonably foreseeable  part of a joint criminal endeavor.


10
Dorsey argues that he cannot be held  responsible for those acts, because he was  unaware of the plans to rob the UPS truck before  it happened, and his accomplices purposefully  kept him in the dark about it. At times, Dorsey  appears to deny any responsibility whatsoever for  the UPS robbery. The obvious problem with that  argument is that he pled guilty to aiding and  abetting the UPS robbery. At the plea hearing,  the government recited the factual basis for the  plea, including that "Mr. Dorsey has acknowledged  that he supplied $2500 to the woman here in  Chicago and that he knew the money was going to  be used for the purchase of guns and other  equipment to be used in the first robbery." The  government's further statements at the plea  hearing made clear that the "first robbery" was  the robbery of the UPS truck. Dorsey now denies  any such knowledge, but he was asked by the court  whether he had any objections to the government's  characterization of the facts. In response,  Dorsey raised a question about whether a  gathering with his accomplices should have been  called a "meeting," as the government had done,  when it was not really planned. If Dorsey would  raise the rather insignificant question of  whether "meeting" is the correct word to use, it  is inconceivable that he would not mention the  much more serious concern of whether he knew he  was supplying money to purchase guns and other  equipment for the UPS robbery. Moreover, those  same allegations were set forth in the plea  agreement, which Dorsey helped prepare. At best,  the evidence indicates that Dorsey did not know  details of the first robbery. He is responsible  for the firearm possession and the physical  restraint as long as they were reasonably  foreseeable acts by his joint participants in the  robbery scheme. The record amply supports the  district court's determination that both acts  were reasonably foreseeable. Dorsey supplied  money that was to be used, in part, for obtaining  a gun, and thus the firearm possession was  certainly foreseeable. In fact, Dorsey's act of  supplying the money for the firearm falls within  sec. 1B1.3(a)(1)(A) as aiding in the possession  of the firearm, and does not require resort to  the reasonable foreseeability element of sec.  1B1.3(a)(1)(B). Moreover, Dorsey admittedly aided  in the robbery to obtain computer equipment in  which a firearm was involved. It is reasonably  foreseeable that to accomplish that robbery  objective, a person might have to be physically  restrained. In fact, Dorsey planned for that  contingency in designing the second robbery.  Thus, the district court's findings that the  firearm possession and the physical restraint  were foreseeable is not erroneous. See e.g.  United States v. Corral-Ibarra, 25 F.3d 430, 438  (7th Cir. 1994) (reasonable foreseeability  includes illegal activities in which defendant  has a remote involvement).


11
Finally, Dorsey argues that his counsel at  sentencing was ineffective for not challenging  the increase for firearm possession, and for not  orally arguing against the increase for physical  restraint. We note that counsel did submit  written objections to the court concerning a  number of proposed increases under the  Guidelines, and in fact was successful in some of  those objections. In general, it is not  ineffective assistance for an attorney to raise  written objections and, when a court has  indicated its familiarity with those objections,  to refrain from repeating them orally in court.  Most district court judges would have little  tolerance for such repetition. In any case, we  need not reach Dorsey's ineffectiveness claim. As  we have already noted, the sentencing court  committed no error in finding Dorsey responsible  for the firearm possession and the physical  restraint of the driver. Accordingly, he could  not show that counsel's performance prejudiced  him at sentencing. See Strickland v. Washington,  466 U.S. 668, 687-88 (1984); United States v.  Godwin, 202 F.3d 969, 973-74 (7th Cir. 2000).


12
For the above reasons, the decision of the  district court is affirmed.